Exhibit 10.2

CSK AUTO, INC.

4.625% Senior Exchangeable Notes due 2025

REGISTRATION RIGHTS AGREEMENT

December 19, 2005

J.P. Morgan Securities Inc.
277 Park Avenue
New York, New York 10172

Ladies and Gentlemen:

CSK Auto, Inc., an Arizona corporation (the “Company”), proposes to issue and
sell (such issuance and sale, the “Initial Placement”) to the Initial Purchasers
(as defined below), upon the terms set forth in a purchase agreement, dated
December 14, 2005 (the “Purchase Agreement”), $85,000,000 aggregate original
principal amount of its 4.625%Senior Exchangeable Notes due 2025 (the “Firm
Securities”), which will be guaranteed (the “Guarantees”) on a senior basis by
CSK Auto Corporation, a Delaware corporation and the parent of the Company (“CSK
Corp.”) and the Company’s domestic subsidiaries as such may be constituted from
time to time (the “Subsidiary Guarantors”). In addition, the Company has granted
to the Initial Purchasers an over-allotment option to purchase up to an
additional $15,000,000 aggregate original principal amount of the Company’s
4.625% Senior Exchangeable Notes due 2025 (the “Additional Securities” and,
collectively with the Firm Securities, the “Securities”). The Securities will be
exchangeable into cash or a combination of cash and shares of Common Stock (as
defined below) pursuant to the terms of the Indenture. As an inducement to you
to enter into the Purchase Agreement and in satisfaction of a condition to your
obligations thereunder, the Company, CSK Corp. and the Subsidiary Guarantors
agree with you, (i) for your benefit and (ii) for the benefit of the Holders (as
defined below) from time to time of the Securities, the Guarantees and the
shares of Common Stock issuable upon exchange of the Securities, as follows:

1. Definitions. Capitalized terms used herein without definition shall have the
respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following capitalized terms shall have the following meanings:

“Additional Interest” has the meaning set forth in Section 2(e) hereof.

“Additional Interest Payment Date” means each December 15 and June 15.

“Affiliate” of any specified person means any other person directly or
indirectly controlling or controlled by or under common control with such
specified person. For the purposes of this definition, “control” (including,
with correlative meanings, the terms “controlling,” “controlled by” and “under
common control with”), as used with respect to any person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such person whether through the
ownership of voting securities or by agreement or otherwise.

“Business Day” has the meaning set forth in the Indenture.

“Closing Date” means December 19, 2005.

“Common Stock” means the common stock, par value $0.01 per share, of CSK Corp.,
as it exists on the date of this Agreement and any other shares of capital stock
or other securities of CSK Corp. into which such Common Stock may be
reclassified or changed, together with any and all other securities which may
from time to time be issuable upon exchange of Securities.

“Company” has the meaning set forth in the preamble hereto.

“DTC” has the meaning set forth in the Indenture.

“Election and Questionnaire” means a Selling Securityholder Election and
Questionnaire substantially in the form of Annex A to the Offering Memorandum.

“Election Holder” shall mean, on any date, any Holder of Transfer Restricted
Securities that has delivered a completed and signed Election and Questionnaire
to the Company and CSK Corp. on or prior to such date.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Holder” means a person who is a registered holder or beneficial owner of any
Transfer Restricted Securities (including the Initial Purchasers).

“Holder Information” with respect to any Holder means information with respect
to such Holder required to be included in any Shelf Registration Statement or
the related Prospectus pursuant to the Securities Act and which information is
included therein in reliance upon and in conformity with information furnished
to the Company and CSK Corp. in writing by such Holder for inclusion therein.

“Indenture” means the Indenture relating to the Securities, dated December 19,
2005, among the Company, CSK Corp., the Subsidiary Guarantors named therein and
The Bank of New York Trust Company, N.A., as trustee, as the same may be amended
from time to time in accordance with the terms thereof.

“Initial Placement” has the meaning set forth in the preamble hereto.

“Initial Purchasers” means J.P. Morgan Securities Inc.

“Majority Holders” means the Holders of a majority of the then outstanding
aggregate principal amount of Securities being registered under a Shelf
Registration Statement; provided that Holders of shares of Common Stock issued
upon exchange of Securities shall be deemed to be Holders of the aggregate
principal amount of Securities exchanged into such Common Stock in accordance
with the Indenture; and provided further, that Securities or shares of Common
Stock which have been sold or otherwise transferred pursuant to the Shelf
Registration Statement shall not be included in the calculation of Majority
Holders.

“NASD” has the meaning set forth in Section 3(i) hereof.

“NASD Rules” means the rules and regulation promulgated by the NASD.

“Offering Memorandum” means the Final Memorandum as defined in the Purchase
Agreement.

“Person” has the meaning set forth in the Indenture.

“Prospectus” means the prospectus included in any Shelf Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Securities or shares of Common Stock issuable
upon exchange thereof covered by such Shelf Registration Statement, including
all documents incorporated or deemed to be incorporated by reference in such
prospectus.

“Purchase Agreement” has the meaning set forth in the preamble hereto.

“Record Holder” means each person who is registered on the books of the
registrar as the holder of Securities at 5:00 p.m., New York City time, on the
December 1 and June 1 immediately preceding the relevant Additional Interest
Payment Date.

“Registration Default” has the meaning set forth in Section 2(e) hereof.

“Rule 144” means Rule 144 under the Securities Act (or any similar provision
then in force).

“Rule 144A” means Rule 144A under the Securities Act (or any successor provision
promulgated by the SEC).

“Rule 144(k)” means Rule 144(k) under the Securities Act (or any successor
provision promulgated by the SEC).

“Rule 415” means Rule 415 under the Securities Act (or any successor provision
promulgated by the SEC).

“SEC” means the Securities and Exchange Commission.

“Securities” has the meaning set forth in the preamble hereto.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Seller Post-Effective Amendment” has the meaning set forth in Section 2(b)(ii)
hereof.

“Shelf Registration” means a registration effected pursuant to Section 2 hereof.

“Shelf Registration Period” has the meaning set forth in Section 2(c) hereof.

“Shelf Registration Statement” means any “shelf” registration statement of the
Company, CSK Corp. and the Subsidiary Guarantors filed pursuant to the
provisions of Section 2 hereof which covers the Transfer Restricted Securities
on Form S-3 or on another appropriate form (as determined by the Company) for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 and
all amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all documents incorporated or deemed to be
incorporated by reference therein.

“Subsidiary Guarantors” has the meaning set forth in the preamble.

“Suspension Period” has the meaning set forth in Section 2(d) hereof.

“Transfer Restricted Securities” means each Security and each share of Common
Stock issuable upon exchange thereof until the earliest of the date on which
such Security or share of Common Stock, as the case may be, (i) has been
transferred pursuant to a Shelf Registration Statement or another registration
statement covering such Security or share of Common Stock which has been filed
with the SEC pursuant to the Securities Act, in either case after such
registration statement has become effective and while such registration
statement is effective under the Securities Act, (ii) has been transferred
pursuant to Rule 144 under circumstances in which any legend borne by such
Securities or shares of Common Stock relating to restrictions on transferability
thereof, under the Securities Act or otherwise, is removed, (iii) may be sold or
transferred pursuant to Rule 144(k) were it not held by an Affiliate of the
Company or (iv) the date on which such Security or Common Stock ceases to be
outstanding.

“Trustee” means the trustee with respect to the Securities under the Indenture.

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included,” or “stated” in the Shelf
Registration Statement, any preliminary Prospectus or Prospectus (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information incorporated or deemed
to be incorporated by reference in such Shelf Registration Statement,
preliminary Prospectus or Prospectus, as the case may be; and all references in
this Agreement to amendments or supplements to the Shelf Registration Statement,
any preliminary Prospectus or Prospectus shall be deemed to mean and include any
document filed with the SEC under the Exchange Act, after the date of such Shelf
Registration Statement, preliminary Prospectus or Prospectus, as the case may
be, which is incorporated or deemed to be incorporated by reference therein
(which shall not include, unless incorporated therein, documents and information
furnished and not filed under applicable SEC rules).

2. Shelf Registration Statement.

(a) The Company, CSK Corp. and the Subsidiary Guarantors shall, at the Company’s
expense, prepare and file with the SEC within 90 calendar days following the
Closing Date a Shelf Registration Statement with respect to resales of the
Transfer Restricted Securities by each Holder that is an Election Holder from
time to time on a delayed or continuous basis pursuant to Rule 415 and in
accordance with the methods of distribution elected by such Election Holders in
an Election and Questionnaire and thereafter shall use its reasonable best
efforts to cause such Shelf Registration Statement to be declared effective
under the Securities Act within 180 calendar days after the Closing Date;
provided that if any Additional Securities are issued and the date on which such
Additional Securities are issued occurs after the Closing Date, the Company, CSK
Corp. and the Subsidiary Guarantors will take such steps, prior to the effective
date of the Shelf Registration Statement, to ensure that such Additional
Securities and the shares of Common Stock issuable upon exchange thereof are
included in the Shelf Registration Statement on the same terms as the Securities
issued on the Closing Date. The Company, CSK Corp. and the Subsidiary Guarantors
shall supplement or amend the Shelf Registration Statement if required by the
rules, regulations or instructions applicable to the registration form used by
the Company and CSK Corp. for the Shelf Registration Statement, or by the
Securities Act, the Exchange Act or the SEC.

(b) (i) The Company, CSK Corp. and the Subsidiary Guarantors shall take action
to name each Holder that is an Election Holder as of the date that is ten
Business Days prior to the effectiveness of the Shelf Registration Statement as
a selling securityholder in the Shelf Registration Statement at the time of its
effectiveness so that such Holder is permitted to deliver the Prospectus forming
a part thereof as of such time to purchasers of such Holder’s Transfer
Restricted Securities in accordance with applicable law. The Company, CSK Corp.
and the Subsidiary Guarantors shall be under no obligation to name any Holder
that is not an Election Holder as a selling securityholder in the Shelf
Registration Statement.

(ii) (A) After the Shelf Registration Statement has become effective, the
Company shall, upon the request of any Holder of Transfer Restricted Securities,
promptly send an Election and Questionnaire to such Holder and the Company, CSK
Corp. and the Subsidiary Guarantors shall, as promptly as is practicable after
the date a completed and signed Election and Questionnaire is delivered to the
Company, and in any event (subject to clause (B) below) within 15 Business Days
(excluding any days within a Suspension Period) after such date, prepare and
file with the SEC (x) a supplement to the Prospectus or, if a post-effective
amendment to the Shelf Registration Statement is required by applicable law in
order to cause a Holder to be named as a selling securityholder in the Shelf
Registration Statement, a post-effective amendment to the Shelf Registration
Statement (a “Seller Post-Effective Amendment”) and (y) any other document
required by applicable law, so that the Holder delivering such Election and
Questionnaire is named as a selling securityholder in the Shelf Registration
Statement and is permitted to deliver the Prospectus to purchasers of such
Holder’s Transfer Restricted Securities in accordance with applicable law. If
the Company, CSK Corp. and the Subsidiary Guarantors file a Seller
Post-Effective Amendment, they shall use their reasonable best efforts to cause
such post-effective amendment to become effective under the Securities Act as
promptly as is practicable and in any event within 90 days (excluding any days
within a Suspension Period) of such filing.

(B) Notwithstanding Section 3(p) below or the 15 Business-Day requirement of
clause (A) above, none of the Company, CSK Corp. or any of the Subsidiary
Guarantors shall be required to file more than one Seller Post-Effective
Amendment in any fiscal quarter, provided that this clause (B) shall not relieve
the Company, CSK Corp. and the Subsidiary Guarantors of any obligations under
clause (A) unless a Seller Post-Effective Amendment is required, as determined
by the Company’s and CSK Corp.’s outside counsel, by applicable law in order to
cause a Holder to be named as a selling securityholder in the Shelf Registration
Statement.

(c) The Company, CSK Corp. and the Subsidiary Guarantors shall use their
reasonable best efforts to keep the Shelf Registration Statement continuously
effective, supplemented and amended under the Securities Act in order to permit
the Prospectus forming a part thereof to be usable, subject to Sections 2(b)(ii)
and 2(d), by all Election Holders until all Transfer Restricted Securities
(A) have been transferred pursuant to a Shelf Registration Statement or another
registration statement covering such Security or share of Common Stock which has
been filed with the SEC pursuant to the Securities Act, in either case after
such registration statement has become effective and while such registration
statement is effective under the Securities Act, (B) have been transferred
pursuant to Rule 144 under circumstances in which any legend borne by such
Securities or shares of Common Stock relating to restrictions on transferability
thereof, under the Securities Act or otherwise, is removed, (C) may be sold or
transferred pursuant to Rule 144(k) were it not held by an Affiliate of the
Company or (D) have ceased to be outstanding (in any such case, such period
being called the “Shelf Registration Period”). The Company, CSK Corp. and the
Subsidiary Guarantors will, (x) subject to Sections 2(b)(ii) and 2(d), use their
reasonable best efforts to prepare and file with the SEC such amendments and
post-effective amendments to the Shelf Registration Statement as may be
necessary to keep the Shelf Registration Statement continuously effective for
the Shelf Registration Period, (y) subject to Sections 2(b)(ii) and 2(d), cause
the related Prospectus to be supplemented by any required supplement, and as so
supplemented to be filed pursuant to Rule 424 (or any similar provisions then in
force) under the Securities Act and (z) comply in all material respects with the
provisions of the Securities Act with respect to the Shelf Registration
Statement during the Shelf Registration Period.

(d) The Company, CSK Corp. and the Subsidiary Guarantors may suspend the
availability of any Shelf Registration Statement and the use of any Prospectus
(the period during which the availability of any Shelf Registration Statement
and any Prospectus may be suspended herein referred to as the “Suspension
Period”), without incurring any obligation to pay Additional Interest pursuant
to Section 2(e), for a period not to exceed 90 calendar days in the aggregate
during any 360 calendar-day period for valid business reasons, to be determined
by the Company and CSK Corp. in their sole judgment (which shall not include the
avoidance of the Company’s or CSK Corp.’s obligations hereunder), including,
without limitation, the acquisition or divestiture of assets, pending corporate
developments, events listed in Section 3(c), public filings with the SEC and
similar events; provided that the Company, CSK Corp. and the Subsidiary
Guarantors promptly thereafter comply with the requirements of Section 3(j)
hereof, if applicable, and provided further that, if a Seller Post-Effective
Amendment is required by applicable law in order to cause a Holder to be named
as a selling securityholder in the Shelf Registration Statement, the period of
time between the filing and effectiveness of any Seller Post-Effective Amendment
shall not be deemed to be a Suspension Period hereunder.

(e) The Company, CSK Corp. and the Initial Purchasers agree that the Holders of
Transferred Restricted Securities will suffer damages, and it would not be
feasible to ascertain the extent of such damages with precision, if the Company
or CSK Corp. fails to fulfill its obligations under Section 2 hereof.
Accordingly, if (i) the Shelf Registration Statement is not filed with the SEC
within 90 calendar days after the Closing Date, (ii) the Shelf Registration
Statement has not been declared effective by the SEC within 180 calendar days
after the Closing Date, (iii) the Shelf Registration Statement is filed and
declared effective but shall thereafter cease to be effective (without being
succeeded immediately by a replacement Shelf Registration Statement filed and
declared effective) or usable (including as a result of a Suspension Period and
excluding as a result of a Seller Post-Effective Amendment that is required by
applicable law in order to cause an Election Holder to be named as a selling
sedurityholder therein) for the offer and sale of Transfer Restricted Securities
for a period of time (including any Suspension Period and excluding, if a Seller
Post-Effective Amendment is required by applicable law in order to cause an
Election Holder to be named as a selling securityholder in the Shelf
Registration Statement, the period of time between the filing and effectiveness
of any Seller Post-Effective Amendment) which exceeds 90 calendar days in the
aggregate in any 360 calendar-day period or (iv) the Company and CSK Corp. fail
to perform their obligations set forth in Section 2(b)(ii) within the time
periods required therein (each such event referred to in clauses (i) through
(iv), a “Registration Default”), the Company shall pay to each Holder of
Transfer Restricted Securities (who is also a Record Holder) during any period
in which a Registration Default has occurred or is continuing an amount (the
“Additional Interest”) equal to (i) one-quarter of one percent (25 basis points)
per year of the outstanding principal amount of Securities constituting Transfer
Restricted Securities for the period up to and including the 90th calendar day
during which a Registration Default has occurred and is continuing and
(ii) one-half of one percent (50 basis points) per year of the outstanding
principal amount of Securities constituting Transfer Restricted Securities for
the period including and subsequent to the 91st calendar day during which a
Registration Default has occurred and is continuing, it being understood that
all calculations pursuant to this sentence shall be carried out to five decimal
places. Following the cure of all Registration Defaults, Additional Interest
will cease to accrue with respect to such Registration Defaults. All accrued
Additional Interest shall be paid by the Company on each Additional Interest
Payment Date in cash and Additional Interest will be calculated on the basis of
a 360 calendar-day year consisting of twelve 30 calendar-day months. The parties
hereto agree that the Additional Interest provided for in this Section 2(e)
constitutes a reasonable estimate of the damages that may be incurred by
Election Holders by reason of a Registration Default and that such Additional
Interest is the only monetary damage available to Election Holders in the event
of a Registration Default. Notwithstanding any provision herein to the contrary,
Additional Interest shall not be payable to any Holder of shares of Common Stock
issued upon exchange of the Securities, or in respect of cash paid in lieu of
Common Stock upon exchange of the Securities.

(f) All of the Company’s, CSK’s and the Subsidiary Guarantors’ obligations
(including, without limitation, the Company’s obligation to pay Additional
Interest) set forth in the preceding paragraph which are outstanding or exist
with respect to any Transfer Restricted Security at the time such security
ceases to be a Transfer Restricted Security shall survive until such time as all
such obligations with respect to such security shall have been satisfied in
full. Notwithstanding the foregoing, no Additional Interest shall accrue as to
any Transfer Restricted Security from and after the date such security is no
longer a Transfer Restricted Security.

(g) Immediately upon the occurrence or the cure of a Registration Default, the
Company shall give the Trustee, so long as the Securities remain outstanding,
notice of such commencement or termination of the obligation to pay Additional
Interest with regard to the Securities, the amount or applicable percentage
thereof and the nature of the Registration Default giving rise to such
commencement or the event giving rise to such termination, as the case may be
(such notice to be contained in an Officer’s Certificate (as such term is
defined in the Indenture)), and, prior to receipt of such Officer’s Certificate,
the Trustee shall be entitled to assume that no such commencement or termination
has occurred, as the case may be.

3. Registration Procedures. In connection with any Shelf Registration Statement,
the following provisions shall apply:

(a) The Company, CSK Corp. and the Subsidiary Guarantors shall (i) furnish to
the Initial Purchasers, within a reasonable period of time, but in any event
within three Business Days, prior to the filing thereof with the SEC, to afford
the Initial Purchasers and their counsel a reasonable opportunity for review, a
copy of each Shelf Registration Statement, and each amendment thereof, and a
copy of each Prospectus, and each amendment or supplement thereto (excluding
amendments caused by the filing of a report under the Exchange Act), and shall
reflect in each such document, when so filed with the SEC, such comments as the
Initial Purchasers may reasonably propose, except to the extent the Company, CSK
Corp. and the Subsidiary Guarantors reasonably determine, on the advice of
counsel, it to be inadvisable or inappropriate to reflect such comments therein,
and (ii) include information regarding the Election Holders and the methods of
distribution they have elected for their Transfer Restricted Securities provided
to the Company in Election and Questionnaires as necessary to permit such
distribution by the methods specified therein. Each Election Holder who sells,
transfers or disposes of Transfer Restricted Securities pursuant to the Shelf
Registration Statement shall, as a condition to the obligations of the Company,
CSK Corp. and the Subsidiary Guarantors hereunder, do so only in accordance with
the terms of this Agreement, the methods of distribution elected by such
Election Holder, the Securities Act and the Exchange Act.

(b) Subject to Sections 2(b)(ii) and 2(d), the Company, CSK Corp. and the
Subsidiary Guarantors shall ensure that (i) any Shelf Registration Statement and
any amendment thereto and any Prospectus forming a part thereof and any
amendment or supplement thereto comply in all material respects with the
Securities Act and the rules and regulations thereunder, (ii) any Shelf
Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading and (iii) any Prospectus forming a part of any Shelf
Registration Statement, and any amendment or supplement to such Prospectus, does
not include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided that the
Company, CSK Corp. and the Subsidiary Guarantors make no representation with
respect to any Holder Information.

(c) The Company as promptly as reasonably practicable (but in any event within
two Business Days), shall notify the Initial Purchasers and each Election Holder
and, if requested by you or any such Election Holder, confirm such notice in
writing:

(i) when a Shelf Registration Statement or any post-effective amendment thereto
or any Prospectus or any amendment or supplement thereto has been filed with the
SEC and when the Shelf Registration Statement or any post-effective amendment
thereto has become effective, which notice and confirmation may be made at the
election of the Company and CSK Corp. by making a public announcement thereof by
a press release made through Reuters Economic Services or Bloomberg Business
News;

(ii) of any request, following effectiveness of the Shelf Registration Statement
under the Securities Act, by the SEC or any other federal or state governmental
authority for amendments or supplements to the Shelf Registration Statement or
the Prospectus or for additional information (other than any such request
relating to a review of the Company’s or CSK Corp.’s Exchange Act filings);

(iii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Shelf
Registration Statement or of any order preventing or suspending the use of any
Prospectus or the initiation or threat of any proceedings for that purpose;

(iv) of the receipt by the Company or CSK Corp. of any notification with respect
to the suspension of the qualification or exemption from qualification of the
Transfer Restricted Securities included in any Shelf Registration Statement for
sale in any jurisdiction or the initiation or threat of any proceeding for that
purpose;

(v) of the occurrence of any event or the existence of any condition or any
information becoming known that requires the making of any changes in the Shelf
Registration Statement or the Prospectus or any document incorporated by
reference therein so that, as of such date, the statements therein are not
misleading and the Shelf Registration Statement or the Prospectus or any
document incorporated by reference therein, as the case may be, does not include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
the Prospectus, in light of the circumstances under which they were made) not
misleading;

(vi) of the Company’s and CSK Corp.’s determination that a post-effective
amendment to the Shelf Registration Statement is necessary; and

(vii) of the commencement (including as a result of any of the events or
circumstances described in paragraphs (ii) through (vi) above) and termination
of any Suspension Period; provided that the Company’s or CSK Corp.’s actions
pursuant to Section 3(c)(vi) shall not constitute a Suspension Period if taken
pursuant to Section 2(b)(ii).

(d) The Company, CSK Corp. and the Subsidiary Guarantors shall use their
reasonable best efforts to obtain (i) the withdrawal of any order suspending the
effectiveness of any Shelf Registration Statement and the use of any related
Prospectus and (ii) the lifting of any suspension of the qualification (or
exemption from qualification) of any of the Transfer Restricted Securities for
offer or sale in any jurisdiction in which they have been qualified for sale, in
each case at the earliest possible time, and shall provide notice to each
Election Holder and the Initial Purchasers of the withdrawal of any such orders
or suspensions.

(e) The Company shall promptly furnish to the Initial Purchasers and each
Election Holder who so requests to the Company, without charge, at least one
copy of any Shelf Registration Statement and any post-effective amendment
thereto, excluding all documents incorporated or deemed to be incorporated
therein by reference and all exhibits thereto (unless requested by such Election
Holder).

(f) The Company shall, during the Shelf Registration Period, promptly deliver to
the Initial Purchasers, each Election Holder and any broker-dealers acting on
their behalf, without charge, as many copies of the Prospectus (including each
preliminary Prospectus) included in any Shelf Registration Statement, and any
amendment or supplement thereto, as such person may reasonably request, except
as provided in Sections 2(d) and 3(r) hereof; and the Company, CSK Corp. and the
Subsidiary Guarantors hereby consent (except during a Suspension Period and,
with respect to an Election Holder named in the Seller Post-Effective Amendment,
during the period of time between the filing and effectiveness of a Seller
Post-Effective Amendment filed pursuant to Section 2(b)(ii)) to the use of the
Prospectus and any amendment or supplement thereto by each of the selling
Election Holders in connection with the offering and sale of the Transfer
Restricted Securities covered by the Prospectus or any amendment or supplement
thereto in the manner set forth therein.

(g) Prior to any offering of Transfer Restricted Securities pursuant to any
Shelf Registration Statement, the Company, CSK Corp. and the Subsidiary
Guarantors shall register or qualify or cooperate with the Election Holders and
their respective counsel in connection with the registration or qualification
(or exemption from such registration or qualification) of such Transfer
Restricted Securities for offer and sale, under the securities or blue sky laws
of such jurisdictions within the United States as any such Election Holders
reasonably request in writing and shall maintain such qualification in effect so
long as required during the Shelf Registration Period and do any and all other
acts or things reasonably necessary or advisable to enable the offer and sale in
such jurisdictions of the Transfer Restricted Securities covered by such Shelf
Registration Statement; provided, however, that the Company, CSK Corp. and the
Subsidiary Guarantors will not be required to (A) qualify generally to do
business as a foreign corporation or as a dealer in securities in any
jurisdiction where it is not then so qualified or to (B) take any action which
would subject them to service of process or taxation in any such jurisdiction
where they are not then so subject.

(h) The Company, CSK Corp. and the Subsidiary Guarantors shall cooperate with
the Election Holders to facilitate the timely preparation and delivery of
certificates representing Transfer Restricted Securities (to the extent
certificates for the Securities or the Common Stock issued upon exchange of
Securities are issuable under the Indenture) sold pursuant to any Shelf
Registration Statement free of any restrictive legends and, with respect of any
Securities, in such denominations permitted by the Indenture and registered in
such names as such Election Holders may request at least one Business Day prior
to settlement of sales of Transfer Restricted Securities pursuant to such Shelf
Registration Statement.

(i) Subject to the exceptions contained in (A) and (B) of Section 3(g) above,
the Company, CSK Corp. and the Subsidiary Guarantors shall use their reasonable
best efforts to cause the Transfer Restricted Securities covered by the
applicable Shelf Registration Statement to be registered with or approved by
such other federal, state and local governmental agencies or authorities, and
self-regulatory organizations in the United States as may be necessary to enable
the Election Holders to consummate the disposition of such Transfer Restricted
Securities as contemplated by the Shelf Registration Statement; without
limitation to the foregoing, the Company and CSK Corp. shall provide all such
information as may be required by the National Association of Securities
Dealers, Inc. (the “NASD”) in connection with the offering under the Shelf
Registration Statement of the Transfer Restricted Securities (including, without
limitation, such as may be required by NASD Rule 2710 or 2720), and shall
cooperate with each Holder in connection with any filings required to be made
with the NASD by such Holder in that regard.

(j) Upon the occurrence of any event described in Section 3(c)(v) or 3(c)(vi)
hereof, the Company, CSK Corp. and the Subsidiary Guarantors shall promptly
prepare and file with the SEC a post-effective amendment to any Shelf
Registration Statement, or an amendment or supplement to the related Prospectus,
or any document incorporated therein by reference, or file a document which is
incorporated or deemed to be incorporated by reference in such Shelf
Registration Statement or Prospectus, as the case may be, so that, as thereafter
delivered to purchasers of the Transfer Restricted Securities included therein,
the Shelf Registration Statement and the Prospectus, in each case as then
amended or supplemented, will not include an untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements therein (in the case of the Prospectus, in light of
the circumstances under which they were made) not misleading and, in the case of
a post-effective amendment, use its reasonable best efforts to cause it to
become effective as promptly as practicable; provided that the Company’s, CSK
Corp.’s and the Subsidiary Guarantors’ obligations under this paragraph
(j) shall be suspended if the Company or CSK Corp. has suspended the use of the
Prospectus in accordance with Section 2(d) hereof and given notice of such
suspension to Election Holders, it being understood that the Company’s, CSK
Corp.’s and the Subsidiary Guarantors’ obligations under this Section 3(j) shall
be automatically reinstated at the end of such Suspension Period.

(k) The Company shall provide, prior to the effective date of any Shelf
Registration Statement hereunder (i) a CUSIP number for the Securities
registered under such Shelf Registration Statement that cease to be Transfer
Restricted Securities and (ii) global certificates for such Securities to the
Trustee, in a form eligible for deposit with DTC.

(l) The Company and CSK Corp. shall make generally available to its security
holders an earnings statement satisfying the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated by the SEC thereunder (or any similar
rule promulgated under the Securities Act) for a 12-month period commencing on
the first day of the first fiscal quarter of the Company and CSK Corp.
commencing after the effective date of any Shelf Registration Statement or each
post-effective amendment to any Shelf Registration Statement, which such
statements shall be made available no later than 45 days after the end of the
12-month period or 90 days after the end of the 12-month period, if the 12-month
period coincides with the fiscal year of the Company and CSK Corp.

(m) The Company, CSK Corp. and the Subsidiary Guarantors shall cause the
Indenture to be qualified under the TIA (as defined in the Indenture) not later
than the effective date of the first Shelf Registration Statement.

(n) CSK Corp. shall use its reasonable best efforts to cause all shares of
Common Stock issuable upon exchange of the Securities to be approved for listing
upon official notice of issuance on each securities exchange or quotation system
on which the Common Stock is then listed no later than the date the applicable
Shelf Registration Statement is declared effective and, in connection therewith,
to make such filings as may be required under the Exchange Act and to have such
filings declared effective as and when required thereunder.

(o) The Company, CSK Corp. and the Subsidiary Guarantors may require each
Election Holder of Transfer Restricted Securities to be sold pursuant to any
Shelf Registration Statement to furnish to the Company such information
regarding the Election Holder and the distribution of such Transfer Restricted
Securities sought by the Election and Questionnaire and such additional
information as may, from time to time, be required by the Securities Act and/or
the SEC or any other federal or state governmental authority, and the
obligations of the Company, CSK Corp. and the Subsidiary Guarantors to any
Election Holder under this Agreement shall be expressly conditioned on the
compliance of such Election Holder with such request.

(p) The Company, CSK Corp. and the Subsidiary Guarantors shall, if reasonably
requested, promptly incorporate in a Prospectus supplement or post-effective
amendment to a Shelf Registration Statement (i) such information as the Majority
Holders provide and (ii) such information as an Election Holder may provide from
time to time to the Company in writing for inclusion in a Prospectus or any
Shelf Registration Statement concerning such Election Holder and the
distribution of such Holder’s Transfer Restricted Securities and, in either
case, shall make all required filings of such Prospectus supplement or
post-effective amendment promptly after being notified in writing of the matters
to be incorporated in such Prospectus supplement or post-effective amendment;
provided that the Company, CSK Corp. and the Subsidiary Guarantors shall not be
required to file more than one Seller Post-Effective Amendment in any fiscal
quarter or to take any action under this Section 3(p) that is not, in the
reasonable opinion of counsel for the Company, CSK Corp. and the Subsidiary
Guarantors, in compliance with applicable law.

(q) If reasonably requested in writing in connection with any disposition of
Transfer Restricted Securities pursuant to a Shelf Registration Statement, make
reasonably available for inspection during normal business hours by a
representative for the Election Holders of such Transfer Restricted Securities
and any broker-dealers, attorneys and accountants retained by such Election
Holders, all relevant financial and other records, pertinent corporate documents
and properties of CSK Corp. and its subsidiaries (including the Company), and
cause the appropriate executive officers, directors and designated employees of
CSK Corp. and its subsidiaries (including the Company) to make reasonably
available for inspection during normal business hours all relevant information
reasonably requested by such representative for the Election Holders or any such
broker-dealers, attorneys or accountants in connection with such disposition, in
each case as is customary for similar “due diligence” examinations; provided
that CSK Corp. and its subsidiaries shall only be required to permit such
inspection (i) in an underwritten offering or (ii) in a non-underwritten
offering if the Election Holder of such Transfer Restricted Securities is
advised by counsel that it may have “underwriters’ liability” under the
Securities Act in connection with such disposition and such inspection is used
solely for the purposes of establishing a defense to liability under the
securities laws; provided, however, that any information that is designated by
the Company and CSK Corp., in good faith, as confidential at the time of
delivery of such information shall be kept confidential by such persons, unless
disclosure thereof is made in connection with a court, administrative or
regulatory proceeding or required by law, or such information has become
available to the public generally through the Company, CSK Corp. or through a
third party without an accompanying obligation of confidentiality, and the
Company may, at its option, require all such Election Holders and
representatives to sign a standard confidentiality agreement prior to permitting
access to such information.

(r) Each Election Holder agrees that, upon receipt of notice of the happening of
an event described in Sections 3(c)(ii) through and including 3(c)(vii), such
Election Holder shall forthwith discontinue (and shall cause its agents and
representatives to discontinue) disposition of Transfer Restricted Securities
and will not resume disposition of Transfer Restricted Securities until such
Election Holder has received copies of an amended or supplemented Prospectus
contemplated by Section 3(j) hereof, or until such Holder is advised in writing
by the Company that the use of the Prospectus may be resumed or that the
relevant Suspension Period has been terminated, as the case may be, provided
that the foregoing shall not prevent the sale, transfer or other disposition of
Transfer Restricted Securities by an Election Holder in a transaction which is
exempt from, or not subject to, the registration requirements of the Securities
Act, so long as such Election Holder does not and is not required to deliver the
applicable Prospectus or Shelf Registration Statement in connection with such
sale, transfer or other disposition, as the case may be; and provided, further,
that the provisions of this Section 3(r) shall not prevent the occurrence of a
Registration Default or otherwise limit the obligation of the Company to pay
Additional Interest.

(s) Each Election Holder shall promptly notify the Company of any inaccuracies
or changes in the information provided in such Election Holder’s Election and
Questionnaire that may occur subsequent to the date thereof at any time while
the Shelf Registration Statement remains effective. Upon any sale of Registrable
Securities pursuant to the Shelf Registration Statement or otherwise, each
Election Holder hereby agrees to deliver to the Company, CSK Corp. and the
Trustee a duly completed and executed Notice of Transfer in substantially the
form set forth in Exhibit A to the Offering Memorandum.

4. Registration Expenses. The Company shall bear all fees and expenses incurred
in connection with the performance of the obligations of the Company, CSK Corp.
and the Subsidiary Guarantors under Sections 2 and 3 hereof. Such fees and
expenses shall include, without limitation: (i) all registration and filing fees
and expenses (including filings made with the NASD); (ii) all fees and expenses
of compliance with federal securities and state Blue Sky or securities laws;
(iii) all expenses of printing (including printing of Prospectuses and
certificates for the Common Stock to be issued upon exchange of the Securities)
and the Company’s, CSK Corp.’s and the Subsidiary Guarantors’ expenses for
messenger and delivery services and telephone; (iv) all fees and disbursements
of counsel to the Company, CSK Corp. and the Subsidiary Guarantors and, in the
case of the Shelf Registration Statement, and any amendment and supplement
thereto, the fees and disbursements (not exceeding $15,000 in the aggregate) of
the counsel for the Initial Purchasers and the Holders (which counsel shall
initially be Simpson Thacher & Bartlett LLP until such time as the Majority
Holders shall have elected a different counsel); (v) all application and filing
fees in connection with listing (or authorizing for quotation) the Common Stock
on a national securities exchange or automated quotation system pursuant to the
requirements hereof; and (vi) all fees and disbursements of independent
certified public accountants of the Company, CSK Corp. and the Subsidiary
Guarantors. The Company, CSK Corp. and the Subsidiary Guarantors shall bear
their internal expenses (including, without limitation, all salaries and
expenses of their officers and employees performing legal, accounting or other
duties), the expenses of any annual audit and other auditor fees and expenses
and the fees and expenses of any Person, including special experts, retained by
the Company, CSK Corp. and the Subsidiary Guarantors. Notwithstanding the
provisions of this Section 4, each Holder shall bear the expense of any broker’s
commission, agency fee and underwriter’s discount or commission (including,
without limitation, the expenses related to the engagement of a “qualified
independent underwriter”), if any, relating to the sale or disposition of such
Holder’s Transfer Restricted Securities pursuant to a Shelf Registration
Statement.

5. Indemnity and Contribution.

(a) Each of the Company, CSK Corp. and the Subsidiary Guarantors agree to
indemnify and hold harmless each Holder of Transfer Restricted Securities named
in any Shelf Registration Statement (including, without limitation, the Initial
Purchasers), and each person, if any, who controls any such Holder within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act (collectively referred to for purposes of this Section 5 as a “Holder”),
from and against any and all losses, claims, damages and liabilities (including
without limitation the reasonable legal fees and other expenses incurred in
connection with any suit, action or proceeding or any claim asserted) caused by
any untrue statement or alleged untrue statement of a material fact contained in
the Shelf Registration Statement, or in any Prospectus, or any amendment thereof
or supplement thereto, or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary, in the case
of any Prospectus, in light of the circumstances under which they were made, to
make the statements therein not misleading, except insofar as such losses,
claims, damages or liabilities are caused by any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with information relating to any Holder furnished to the Company, CSK Corp. or
the Subsidiary Guarantors in writing by such Holder expressly for use therein.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, CSK Corp., the Subsidiary Guarantors, the directors and
officers of each of the Company, CSK Corp. and the Subsidiary Guarantors and
each person who controls the Company, CSK Corp. or the Subsidiary Guarantors
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, to the same extent as the foregoing indemnity from the Company,
CSK Corp. and the Subsidiary Guarantors to the Holders, but only with reference
to information relating to such Holder furnished to the Company and CSK Corp. in
writing by such Holder expressly for use in the Shelf Registration Statement, or
in any Prospectus, or any amendment or supplement thereto.

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any person
in respect of which indemnity may be sought pursuant to either of the two
preceding paragraphs, such person (the “Indemnified Person”) shall promptly
notify the person against whom such indemnity may be sought (the “Indemnifying
Person”) in writing, and the Indemnifying Person, upon request of the
Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others the
Indemnifying Person may designate in such proceeding and shall pay the
reasonable fees and expenses of such counsel related to such proceeding. In any
such proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed to the contrary, (ii) the Indemnifying Person
has failed within a reasonable time to retain counsel reasonably satisfactory to
the Indemnified Person or (iii) the named parties in any such proceeding
(including any impleaded parties) include both the Indemnifying Person and the
Indemnified Person and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them. It
is understood that the Indemnifying Person shall not, in connection with any
proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be reimbursed as they are incurred. Any such separate firm for the Holders and
such control persons of the Holders shall be designated in writing by the
Initial Purchasers and any such separate firm for the Company, CSK Corp. and the
Subsidiary Guarantors, the directors and officers of each of the Company, CSK
Corp. and the Subsidiary Guarantors and such control persons of the Company, CSK
Corp. and the Subsidiary Guarantors shall be designated in writing by the
Company. The Indemnifying Person shall not be liable for any settlement of any
pending or threatened proceeding effected without its prior written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the Indemnifying Person agrees to indemnify in accordance with Section 5(a) or
5(b) above, as the case may be, any Indemnified Person from and against any loss
or liability by reason of such settlement or judgment. No Indemnifying Person
shall, without the prior written consent of the Indemnified Person, effect any
settlement of any pending proceeding in respect of which any Indemnified Person
is a party or of any threatened proceeding in respect of which any Indemnified
Person could have been a party and indemnity could have been sought hereunder by
such Indemnified Person, unless such settlement includes an unconditional
release of such Indemnified Person from all liability on claims that are the
subject matter of such proceeding on terms reasonably satisfactory to such
Indemnified Person.

(d) If the indemnification provided for in paragraph (a) or (b) of this
Section 5 is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, CSK Corp. and the Subsidiary Guarantors on the
one hand and the Holder on the other hand with respect to the sale by such
Holder of Securities or Common Stock or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company, CSK Corp. and the
Subsidiary Guarantors on the one hand and of such Holder on the other in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. Benefits received by the Company, CSK Corp. and the Subsidiary
Guarantors shall be deemed to be equal to the total net proceeds from the
Initial Placement (before deducting expenses). Benefits received by the Initial
Purchasers shall be deemed to be equal to the total purchase discounts and
commissions received by the Initial Purchasers in the Initial Placement, and
benefits received by any other Holders shall be deemed to be equal to the value
of having the Securities registered under the Securities Act. Benefits received
by any underwriter shall be deemed to be equal to the total underwriting
discounts and commissions, as set forth on the cover page of the Prospectus
forming a part of the Shelf Registration Statement which resulted in such
losses, claims, damages or liabilities. The relative fault of the Company, CSK
Corp. and the Subsidiary Guarantors on the one hand and such Holder on the other
shall be determined by reference to, among other things, whether any untrue or
any alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Company, CSK Corp., the Subsidiary Guarantors or by such Holder and the parties’
relevant intent, knowledge, information and opportunity to correct or prevent
such statement or omission.

(e) The Company, CSK Corp., the Subsidiary Guarantors and the Holders agree that
it would not be just and equitable if contribution pursuant to this Section 5
were determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or any other method of allocation that does not take
account of the equitable considerations referred to in paragraph (d) of this
Section 5. The amount paid or payable by an Indemnified Person as a result of
losses, claims, damages and liabilities referred to in paragraph (d) of this
Section 5 shall be deemed to include, subject to the limitations set forth
above, any reasonable legal or other expenses incurred by such Indemnified
Person not otherwise reimbursed in connection with investigating or defending
any such action or claim. Notwithstanding the provisions of this Section 5, in
no event shall any Holder be required to contribute any amount in excess of the
amount by which the total amount received by such Holder with respect to its
sale of Transfer Restricted Securities pursuant to a Shelf Registration
Statement exceeds the amount of any damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

(f) The remedies provided for in this Section 5 are not exclusive and shall not
limit any rights or remedies which may otherwise be available to any Indemnified
Party at law or in equity.

(g) The indemnity and contribution agreements contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any Holder or
any person controlling any Holder or by or on behalf of the Company, CSK Corp.
and the Subsidiary Guarantors, the officers or directors of each of the Company,
CSK Corp. and the Subsidiary Guarantors or any other person controlling the
Company, CSK Corp. or the Subsidiary Guarantors and (iii) the sale by a Holder
of Transfer Restricted Securities covered by a Shelf Registration Statement.

6. Rules 144 and 144A. Each of the Company and CSK Corp. covenant that they
shall file the reports required to be filed by it under the Securities Act and
the Exchange Act in a timely manner so long as the Transfer Restricted
Securities remain outstanding. If at any time either the Company or CSK Corp. is
not required to file such reports, it will, upon request of any Holder or
beneficial owner of Transfer Restricted Securities, make available such
information necessary to permit sales pursuant to Rule 144A. Each of the Company
and CSK Corp. further covenant that, for as long as any Transfer Restricted
Securities remain outstanding, it will take such further action as any Holder of
Transfer Restricted Securities may reasonably request, all to the extent
required from time to time to enable such Holder to sell Transfer Restricted
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144 and Rule 144A. Upon the written request
of any Holder of Transfer Restricted Securities, the Company shall deliver to
such Holder a written statement as to whether it has complied with such
requirements. Nothing in this Section 6 shall be deemed to require the Company,
CSK Corp. or the Subsidiary Guarantors to register any of its securities under
the Exchange Act.

7. Underwritten Offering.

(a) If any of the Transfer Restricted Securities covered by any Shelf
Registration Statement are to be sold in an underwritten offering, the
investment banker or investment bankers and manager or managers that will
administer the underwritten offering will be selected by the Majority Holders of
such Transfer Restricted Securities included in such underwritten offering,
subject to the consent of the Company and CSK Corp. (which shall not be
unreasonably withheld or delayed), and such Holders shall be responsible for all
underwriting commissions and discounts in connection therewith; provided,
however, that notwithstanding anything contained in this Agreement to the
contrary, none of the Company, CSK Corp. or the Subsidiary Guarantors shall be
under any obligation to participate in any underwritten offering with respect to
the Transfer Restricted Securities and no underwritten offering shall be
effected pursuant to this Agreement without the prior written consent of the
Company and CSK Corp.

(b) No Holder may participate in any underwritten offering hereunder unless such
person (i) agrees to sell such Holder’s Transfer Restricted Securities on the
basis reasonably provided in any underwriting arrangements approved by the
Holders entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.

(c) In the case of the underwritten offering provided by this Section 7, take
all actions reasonably necessary, or reasonably requested by the holders of a
majority of the Transfer Restricted Securities being sold in such underwritten
offering, in order to expedite or facilitate disposition of such Transfer
Restricted Securities; provided that none of the Company, CSK Corp. or the
Subsidiary Guarantors shall be required to take any action in connection with
the underwritten offering without its consent.

8. Miscellaneous.

(a) No Inconsistent Agreements. None of the Company, CSK Corp. or the Subsidiary
Guarantors has, as of the date hereof, entered into nor shall it, on or after
the date hereof, enter into, any agreement with respect to its securities that
is inconsistent with the rights granted to the Holders herein or otherwise
conflicts with the provisions hereof. In addition, none of the Company, CSK
Corp. or the Subsidiary Guarantors shall grant to any of its securityholders the
right to include any of its securities in the Shelf Registration Statement
provided for in this Agreement other than the Transfer Restricted Securities.

(b) Amendments and Waivers. Except as provided in the next paragraph, this
Agreement, including this Section 8(b), may be amended, modified or
supplemented, and waivers or consents to depart from the provisions hereof may
be given, only by the written consent of the Company, CSK Corp. and the
Subsidiary Guarantors and the majority of the Holders of the then outstanding
Transfer Restricted Securities; provided that with respect to any matter that
directly or indirectly affects the rights of the Initial Purchasers hereunder,
the Company shall obtain the written consent of the Initial Purchasers against
which such amendment, supplement, waiver or consent is to be effective.
Notwithstanding the foregoing (except the foregoing proviso), a waiver or
consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders whose Transfer Restricted
Securities are being sold pursuant to a Shelf Registration Statement and that
does not directly or indirectly affect the rights of other Holders may be given
by the Majority Holders. Notwithstanding the foregoing two sentences, (i) this
Agreement may be amended by written agreement signed by the Company, CSK Corp.
and the Subsidiary Guarantors and the Initial Purchasers, without the consent of
the Holders of Transfer Restricted Securities, to cure any ambiguity or to
correct or supplement any provision contained herein that may be defective or
inconsistent with any other provision contained herein, or to make such other
provisions in regard to matters or questions arising under this Agreement that
shall not adversely affect the interests of the Holders of Transfer Restricted
Securities. Each Holder of Transfer Restricted Securities outstanding at the
time of any such amendment, modification, supplement, waiver or consent or
thereafter shall be bound by any such amendment, modification, supplement,
waiver or consent effected pursuant to this Section 8(b), whether or not any
notice, writing or marking indicating such amendment, modification, supplement,
waiver or consent appears on the Transfer Restricted Securities or is delivered
to such Holder.

To the extent that any Notes remain outstanding, upon a merger or consolidation
or sale, conveyance, transfer or lease of all or substantially all of the
properties and assets of the Company, CSK Corp. or the Subsidiary Guarantors, as
the case may be, in which the Person (if other than the Company, CSK Corp. or
the Subsidiary Guarantors, as the case may be) formed by such consolidation or
into which the Company, CSK Corp. or the Subsidiary Guarantors, as the case may
be, is merged or the Person who acquires by sale, conveyance, transfer or lease
all or substantially all of the properties and assets of the Company, CSK Corp.
or the Subsidiary Guarantors, as the case may be, assumes the obligations of the
Company, CSK Corp. or the Subsidiary Guarantors, as the case may be, under the
Indenture, the Notes, the Parent Guarantee and the Subsidiary Guarantee, as
applicable, the Company, CSK Corp. or the Subsidiary Guarantors, as the case may
be, shall procure assumption of its obligations under this Agreement by such
Person, and this Agreement may be amended, modified or supplemented without the
consent of any Holders to provide for such assumption of the obligations of the
Company, CSK Corp. or the Subsidiary Guarantors hereunder; provided that such
amendment, modification or supplement shall not adversely affect the interests
of the Holders of Transfer Restricted Securities. In addition, in connection
with a Public Acquirer Change of Control (as defined in the Indenture) in which
an election has been made in accordance with the Indenture for the Notes to be
exchanged into securities of the Public Acquirer (as defined in the Indenture),
CSK Corp. shall procure the assumption of its obligations under this Agreement
by such Public Acquirer and this Agreement may be amended, modified or
supplemented without the consent of the any Holder to provide such assumption;
provided that such amendment, modification or supplement shall not adversely
affect the interests of the Holders of Transfer Restricted Securities. Without
the consent of each Holder of Notes, no amendment or modification may change the
provisions relating to the payment of Additional Interest.

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail,
telecopier, or air courier guaranteeing overnight delivery:

(i) if to the Initial Purchasers, initially at its address set forth in the
Purchase Agreement;

(ii) if to any other Holder, at the most current address of such Holder
maintained by the Registrar under the Indenture or the registrar of the Common
Stock (provided that while the Securities or the Common Stock are in book-entry
form, notice to the Trustee or transfer and paying agent, as the case may be,
shall serve as notice to the Holders), or, in the case of the Election Holder,
the address set forth in its Election and Questionnaire; and

(iii) if to the Company, CSK Corp. or the Subsidiary Guarantors, to:

CSK Auto, Inc.

645 E. Missouri, Suite 400

Phoenix, AZ 85012

Facsimile: (602) 294-7139

Attn: Randi Val Morrison, Vice President, General Counsel and Secretary

e-mail: rmorris@cskauto.com

With a copy to:

Gibson Dunn & Crutcher LLP

1801 California Street, Suite 4200

Denver, CO 60603

Facsimile: (302) 296-5310

Attn: Richard Russo

e-mail: rrusso@gibsondunn.com

All such notices and communications shall be deemed to have been duly given when
received, if delivered by hand or air courier, and when sent, if sent by
first-class mail or telecopier.

The Initial Purchasers or the Company, CSK Corp. and the Subsidiary Guarantors
by notice to the other may designate additional or different addresses for
subsequent notices or communications.

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without the need for an express assignment or any consent by the Company, CSK
Corp. or the Subsidiary Guarantors thereto, subsequent Holders. The Company, CSK
Corp. and the Subsidiary Guarantors hereby agree to extend the benefits of this
Agreement to any Holder and any such Holder may enforce the provisions of this
Agreement as if an original party hereto. In the event that any other person
shall succeed to the Company, CSK Corp. or the Subsidiary Guarantors under the
Indenture, then such successor shall enter into an agreement, in form and
substance reasonably satisfactory to the Initial Purchasers, whereby such
successor shall assume all of the Company’s, CSK Corp.’s or the Subsidiary
Guarantors’ relative obligations under this Agreement.

(e) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(f) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(g) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(h) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

(i) Securities Held by CSK Corp., etc. Whenever the consent or approval of
Holders of a specified percentage of original principal amount of Securities or
the shares of Common Stock issuable upon exchange thereof is required hereunder,
Securities or the shares of Common Stock issued upon exchange thereof held by
CSK Corp. or its Affiliates (other than subsequent Holders of Securities or the
Common Stock issued upon exchange thereof if such subsequent Holders are deemed
to be Affiliates solely by reason of their holdings of such Securities or Common
Stock issued upon exchange thereof) shall not be counted in determining whether
such consent or approval was given by the Holders of such required percentage.

(j) Termination. This Agreement and the obligations of the parties hereunder
shall terminate upon the end of the Shelf Registration Period, except for any
liabilities or obligations under Section 2(e), 4 or 5 to the extent arising
prior to the end of the Shelf Registration Period.

1

Please confirm that the foregoing correctly sets forth the agreement among the
Company, CSK Corp., the Subsidiary Guarantors and you.

Very truly yours,

CSK AUTO, INC.



      By: /s/ James B. Riley     

Name: James B. Riley
Title: Senior Vice President and Chief
Financial Officer



      CSK AUTO CORPORATION



      By: /s/ James B. Riley     

Name: James B. Riley
Title: Senior Vice President and Chief
Financial Officer

SUBSIDIARY GUARANTORS:



      CSK AUTO.COM, INC.



      By: /s/ James B. Riley     

Name: James B. Riley
Title: Senior Vice President and Chief
Financial Officer





2



      FASTLANE MERGER CORP.



      By: /s/ James B. Riley     

Name: James B. Riley
Title: Vice President and Treasurer



      FASTLANE MERGER LLC



      By: CSK Auto, Inc., its Sole Member



      By: /s/ James B. Riley     

Name: James B. Riley
Title: Senior Vice President and Chief
Financial Officer

3

The foregoing Agreement is hereby confirmed

and accepted as of the date first above written.

J.P. MORGAN SECURITIES INC.

     
By:
  /s/ Santosh Sreenivasan      
 
   
 
  Name: Santosh Sreenivasan
Title: Vice President
 
   

4